Citation Nr: 1233614	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-08 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial increased rating for a mood disorder, secondary to service-connected left long thoracic nerve palsy, in excess of 10 percent disabling.  

2.  Entitlement to a total disability rating (TDIU) due to the service-connected mood disorder, secondary to service-connected left long thoracic nerve palsy.  

3.  Entitlement to TDIU based on all service-connected disabilities combined.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1985 to November 1986.  

These matters come before the Board of Veterans Appeals (Board) on appeal from two different rating decisions from the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2009, the RO granted a claim for service connection for "adjustment disorder with mixed anxiety and depressed mood to include somatization disorder; previously identified as dysthymic disorder and major depression."  A noncompensable rating was assigned effective October 29, 2008 (the date of the claim).  The Veteran filed a notice of disagreement and appeal with regard to the assigned rating.  

In April 2010, the RO denied a claim for TDIU.  In March 2011, the Veteran's attorney raised not just the TDIU aspect of the claim for an initial increased rating, but also entitlement to a TDIU due to all of the Veteran's service-connected disabilities combined.  As a result, the Board will consider the March 2011 communication as a notice of disagreement regarding the April 2010 decision and request that a statement of the case be issued.  

As explained further below, the March 2009 VA examination report shows the Veteran was diagnosed with a mood disorder.  Examiners since that time have agreed the diagnosis is "mood disorder."  As a result, the Board has characterized the service-connected psychiatric disability as such on the title page.  

The Virtual VA file has been reviewed and contains only duplicative information.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  



REMAND

First, request and associate the Veteran's vocational rehabilitation folder with the file.  If unavailable, a negative reply is requested and should be placed in the file.  

Next, as stated above, in March 2011, the Veteran's attorney disagreed with the April 2010 RO decision denying TDIU based on all service-connected disabilities.  The Veteran is entitled to a statement of the case (SOC).  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of an SOC.  On remand, issue an SOC for a TDIU based on all service-connected disabilities.  

Finally, after the above development has been completed, schedule the Veteran for a new examination to determine the current nature and etiology of his service-connected mood disorder, secondary to service-connected left long thoracic nerve palsy and for an opinion.  

In March 2009, the VA examiner diagnosed the Veteran with a mood disorder, but related it only in part to the Veteran's service-connected left long thoracic nerve palsy.  The mood disorder was also related to several other non-service-connected disabilities: lumbar radiculopathy, sleep apnea, obesity, and gastrointestinal pathologies.  Other examiners simply describe the mood disorder as being related to "multiple medical problems."  (See April 2011 VA examination report.)  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the United States Court of Appeals for Veterans Claims (Court) determined that where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained.  When it is not possible to separate the effects of the conditions, 38 C.F.R. § 3.102 requires reasonable doubt be resolved in the claimant's favor.  See 61 Fed. Reg. 52698 (Oct. 8, 1996).  In other words, all signs and symptoms will be attributed to the service-connected disability.  

On remand, the examiner should state what symptoms or degree of the mood disorder is due to the service-connected left long thoracic nerve palsy.  If some symptoms are not due to the service-connected left long thoracic nerve palsy, this fact should be stated.  Also, the examiner should state the relative contribution of the service-connected left long thoracic nerve palsy alone to the Global Assessment of Functioning (GAF) score (as the March 2009 examiner attempted to do in Part F. of the examination report).  If it is not possible, the examiner should state this fact and give a rationale.  The examiner should also comment on the stability of the mood disorder since October 2008.  Finally, in keeping with Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record) the examiner should offer an opinion on this disability's impact on the Veteran's ability to obtain gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  First, request the Veteran's vocational rehabilitation folder with the file.  If unavailable, a negative reply is requested and should be placed in the file.  

2.  Next, issue a SOC to the Veteran and his representative addressing the April 2010 RO decision.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of his claim for TDIU based on all service-connected disabilities.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his a mood disorder due to left long thoracic nerve palsy and whether he is unable to secure or follow a substantially gainful occupation as a result of a mood disorder due to left long thoracic nerve palsy.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  A notation to the effect that a records review took place should be included in the report.  

All necessary testing should be conducted.  The examiner should state what symptoms or degree of the mood disorder is solely due to the service-connected left long thoracic nerve palsy.  If some psychiatric symptoms are due to non-service-connected disabilities, this fact should be stated.  Also, the examiner should state the relative contribution of the service-connected left long thoracic nerve palsy alone to the Global Assessment of Functioning (GAF) score (as the March 2009 examiner attempted to do in Part F. of the examination report).  If it is not possible, the examiner should state this fact and give a rationale.  

The examiner is requested to determine all current manifestations associated with the Veteran's service-connected mood disorder due to left long thoracic nerve palsy and to comment on their severity.  The examiner should specifically address the degree of social and occupational impairment caused this disability.  A current Global Assessment of Functioning (GAF) scale score should be provided.  The examiner should also comment on the stability of the mood disorder since October 2008.  Complete rationale should be given for all opinions reached.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, the service-connected mood disorder due to left long thoracic nerve palsy renders him unable to secure or follow a substantially gainful occupation.  He is a high school graduate with one year of college and experience in the following: food service; assembly line work; janitorial; clerk/mail carrier; commercial driver; and stocker at a retail store.  The examiner should reference the information in the file (especially past VA examinations from 2006, 2009, 2010 and 2011) and the Veteran's work history in coming to a conclusion.  A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.  

4.  Re-adjudicate the claims on appeal (to include entitlement to a TDIU based on all service-connected disabilities if and only if an appeal is filed).  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

